             Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 1 of 13 PageID: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                       DistrictDistrict
                                                  __________    of NewofJersey
                                                                          __________

                  United States of America                              )
                             v.                                         )
           Arushobike Mitra and Garbita Mitra
                                                                        )       Case No. 20-mj-13309 (LDW)
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               May 2019 to November 2019             in the county of               Hudson            in the
                       District of           New Jersey            , the defendant(s) violated:

            Code Section                                                            Description of Offenses
See Attachment A




         This criminal complaint is based on these facts:
See Attachment B.




         ✔ Continued on the attached sheet.
         ’

                                                                                                   /s/ Brendon Murray
                                                                                                  Complainant’s signature

                                                                                             Brendon Murray, Special Agent
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                 telephone                   (specify reliable electronic means).

Date:             06/10/2020                                                                      /s/ Leda Dunn Wettre
                                                                                                     Judge’s signature

City and state:                      District of New Jersey                          Hon. Leda Dunn Wettre, U.S. Magistrate Judge
                                                                                                   Printed name and title



        Print                        Save As...                     Attach                                                  Reset
  Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 2 of 13 PageID: 2



                                ATTACHMENT A

                     Count One – Wire Fraud Conspiracy

       From in or about May 2019 through in or about November 2019, in the
District of New Jersey and elsewhere, defendants ARUSHOBIKE MITRA and
GARBITA MITRA, along with other co-conspirators known and unknown, did
knowingly and intentionally conspire and agree with each other and others to
devise a scheme and artifice to defraud elderly victims, and to obtain money and
property from the elderly victims thereof by means of materially false and
fraudulent pretenses, representations, and promises, and, for the purpose of
executing such scheme and artifice to defraud, did transmit and cause to be
transmitted by means of wire communications in interstate and foreign
commerce, certain writings, signs, signals, pictures, and sounds, contrary to
Title 18, United States Code, Section 1343.


In violation of Title 18, United States Code, Section 1349.

                     Count Two – Mail Fraud Conspiracy

       From in or about May 2019 through in or about November 2019, in the
District of New Jersey and elsewhere, defendants ARUSHOBIKE MITRA and
GARBITA MITRA, along with other co-conspirators known and unknown, did
knowingly and intentionally conspire and agree with each other and others to
devise a scheme and artifice to defraud solicited persons, and to obtain money
and property from them by means of materially false and fraudulent pretenses,
representations, and promises, and, for the purpose of executing such scheme
and artifice to defraud, did knowingly cause to be placed in any post office or
authorized depository for mail any matter or thing to be sent or delivered by the
Postal Service and/or Commercial Mail Delivery Service, contrary to Title 18,
United States Code, Section 1341.

In violation of Title 18, United States Code, Section 1349.
  Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 3 of 13 PageID: 3




                               ATTACHMENT B

      I, Brendon Murray, a Special Agent with the Social Security
Administration, Office of the Inspector General, have knowledge of the
following facts based upon both my investigation, a review of reports, and
discussions with other law enforcement personnel and others. Because this
Complaint is being submitted for the limited purpose of establishing probable
cause, I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts which I believe are necessary to
establish probable cause. Unless specifically indicated, all conversations
and statements described in this affidavit are related in substance and in
part. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.


            At all times relevant to this complaint:


BACKGROUND


       1.     The Department of Homeland Security (“DHS”) / HSI, United
States Postal Inspections Service (“USPIS”), Social Security Administration
(“SSA”), Office of the Inspector General (“OIG”), and other agencies are
investigating multiple criminal schemes perpetrated by individuals operating
one or more call centers believed to be in India, who impersonate U.S.
government officials, including SSA, and well-known businesses by “spoofing”
legitimate phone numbers and sending recorded messages that are transmitted
across the Internet to the phones of American consumers. These robocalls
purport to be from federal government agencies, elements of foreign
governments, and/or legitimate businesses, conveying alarming messages,
such as: the consumer’s Social Security number or other personal information
has been compromised or otherwise connected to criminal activity; the
consumer faces imminent arrest; their assets are being frozen; their bank and
credit accounts have suspect activity; their benefits are being stopped; they
face imminent deportation; or combinations of these things—all lies intended to
induce consumers to speak to the fraudsters. When consumers answer the
calls or return voicemail messages, the fraudsters offer to “resolve” these legal
matters by immediate transfers of funds to settle the purported legal obligation,
or to hold the consumer’s assets only temporarily while the crisis resolves. In
reality, the consumer is neither under investigation nor in legal jeopardy, and
the same threatening robocall was made simultaneously to thousands of other
U.S. consumers.
  Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 4 of 13 PageID: 4




       2.   Investigation has revealed that from October 2018 to September
2019, the SSA alone received more than 465,000 complaints from U.S.
consumers about callers impersonating SSA officials. Consumer losses
associated with these complaints exceed $14 million. Similarly, the Federal
Trade Commission (“FTC”) estimates that more than 76,000 U.S. consumers
filed complaints about fraudulent SSA impersonations, with estimated
consumer losses reaching approximately $19 million between April 2018 and
March 2019.

       3.     A second common technique used by the perpetrators involves
refund fraud and remote computer access in which the unknown subject(s)
gain remote access to the victims’ computer. The scheme often consists of
either a pop-up window on the victim’s computer displaying a phone number to
call for "Internet technical support services”; or the victim receives a
telemarketing call informing the victim that their previously purchased anti-
virus software is not up to date. The victim is then compelled to call the
number displayed on the screen and/or follow the instructions of the tech
support representative. Upon doing so, the victim is told that the anti-virus
and/or protection he/she previously purchased was not sufficient for the
victim’s computer and, as a result, he/she is entitled to a refund. The
unknown caller then states that the refund can be issued via wire into the
victim’s bank account. The victim is coerced into providing the unknown caller
with remote access to his/her computer and the unknown perpetrators are
able to move United States currency (“USC”) from one of the victim’s financial
accounts to the victim’s checking account, thus reflecting a significantly higher
balance. As result of the transfer, the unknown caller advises the victim
he/she was mistakenly overpaid and convinces the victim that he/she needs to
send the money back via wire transfer and/or cash in the mail.

       4.     During March 2019, the Foundation for Worldwide International
Student Exchange (“WISE”) received information concerning participants in the
Omni Orlando Championgate (OMNI) Student and Exchange Visitor Program
(SEVIS) being involved in fraudulent activity. The students had obtained J-1
classification visas through the U.S. Department of State (“DSS”) in
coordination with US Citizenship and Immigration Services (“USCIS”). The
purpose of the visas was to participate in programs for teaching, instructing or
lecturing, studying, observing, conducting research, consulting, demonstrating
special skills, receiving training, or to receive graduate medical education or
training. OMNI served as a host organization / sponsor in the hospitality and
tourism industry. According to the information provided to WISE, an
exchange visitor reported that there was a suspected bank fraud scheme
involving participant students. The exchange visitor explained that the scam
involved students being recruited by “dealers” to open multiple bank accounts
with different financial institutions. The accounts were then used to receive
   Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 5 of 13 PageID: 5



large wire transfers and the money was withdrawn by the students in the
United States and provided to the “dealers” to be returned to India. Each
participating student received a percentage of the money transfer. The
exchange visitor further alleged that those participating in the fraud primarily
originated from the Kolkata campus of International Institute of Hotel
Management (“IIHM”) University in India.

      5.     According to SSA records, defendants ARUSHOBIKE MITRA,
GARBITA MITRA, Co-Conspirator 1 (hereinafter “CC1”), and Co-Conspirator 2
(hereinafter “CC2”), presented Certificates of Eligibility for Exchange Visitor (J-
1) Status, Form DS-2019s, to the SSA in order to secure their social security
account numbers. The Form DS-2019s authorized defendants ARUSHOBIKE
MITRA, GARBITA MITRA, CC1, and CC2 to be lawfully present in the United
States as Student Interns.

      6.   During June 2018, defendants ARUSHOBIKE MITRA and
GARBITA MITRA completed Applications for Original Social Security Numbers,
Form SS-5s, and both provided SSA with the same mailing address and
telephone number: specifically, 8220 Matisee Street, Apt. 5316,
Championsgate, Florida 33896 and (321)333-2176. Additionally, defendants
ARUSHOBIKE MITRA and GARBITA MITRA both presented sponsor letters
from OMNI confirming their participation in the SEVIS program.


THE SCHEME TO DEFRAUD


       7.    On or about November 19, 2019, law enforcement officers from the
Hoboken Police Department (“HPD”), Hoboken, NJ, responded to the FedEx
store located at 119 River Road, Hoboken, NJ (“Hoboken FedEx Store”), based
on a report of a suspicious package. The suspicious package, identified by
FedEx tracking number 778058884441, was addressed to FedEx and was
shipped by an individual identified as VICTIM 1 of Mccammon, Idaho. The
suspicious package was not claimed at the Hoboken FedEx Store.
Consequently, Hoboken FedEx Store management opened the package and
observed a glass jar wrapped in plastic that was filled with envelopes wrapped
in aluminum foil. The envelopes were found to contain United States
Currency (“USC”). The Hoboken FedEx Store management immediately
contacted the HPD. VICTIM 1 was contacted and confirmed that he/she was
the victim of fraud. VICTIM 1 advised that an individual identifying himself as
CC1 told VICTIM 1 to mail $10,000 to the Hoboken FedEx Store.

      8.    On or about November 19, 2019, upon arrival at the Hoboken
FedEx Store, law enforcement officers from HPD counted the USC and
confirmed that the suspicious package contained approximately $10,000 in
  Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 6 of 13 PageID: 6



USC.

       9.    Hoboken FedEx Store management advised law enforcement
officers from HPD that on or about November 16, 2019, the store was contacted
by C.F. who requested that a hold be placed on a package identified by FedEx
tracking number 778065962739. C.R. explained that a family member
(VICTIM 2 from West Chicago, Illinois) was the victim of fraud and had sent
$15,000 in USC to the name of Co-Conspirator 3 (hereinafter “CC3”).
Hoboken FedEx Store management was unable to hold the package as it had
already been claimed and signed for. The Hoboken FedEx Store captured
video footage of CC3 signing for the package on or about November 16, 2019.

      10. Hoboken FedEx Store management further advised that the
Hoboken FedEx Store was contacted on November 19, 2019, by a police officer
from Tulsa, Oklahoma concerning a package, identified by FedEx tracking
number 778060359046, that was sent by VICTIM 3 from Tulsa, Oklahoma.
VICTIM 3 notified the Tulsa Police Department that he/she was the victim of
fraud and indicated that $11,000 in USC was sent to “A. Mitra” at the Hoboken
FedEx Store. According to Hoboken FedEx Store records, on November 16,
2019, the package was signed for by “A. Mitra.” The Hoboken FedEx Store
captured video footage of defendant ARUSHOBIKE MITRA signing for the
package.

      11. In addition to the above-described packages, HPD received a
complaint from C.M. who indicated that her mother, (VICTIM 4 from Goodyear,
Arizona), received an e-mail that indicated $24,000 was mistakenly deposited
into her bank account and to call the listed number for more information.
VICTIM 4 was subsequently instructed to send $10,000 in USC via FedEx to
the Hoboken FedEx Store. The package was to be addressed to “A. Mitra.”
The package was identified by FedEx tracking number 778059631243 and was
picked up on November 16, 2019. It was later determined that VICTIM 4 had
sent a second package, identified by FedEx tracking number 778058453430,
which was scheduled to be delivered on November 22, 2019. The second
package was held at the FedEx location in Avandale, Arizona.

      12. Hoboken FedEx Store management identified an additional
package that was shipped to the Hoboken FedEx Store, FedEx tracking number
778065962739, by VICTIM 5 of Glendale Heights, Illinois. The package was
signed for by CC3 on November 16, 2019 and contained approximately
$15,000 in USC.

     13. On or about November 20, 2019, HPD was contacted by Hoboken
FedEx Store management concerning two additional suspicious packages,
which were identified by FedEx tracking numbers 778153825752 and
778160115342. Both packages were addressed to defendant ARUSHOBIKE
  Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 7 of 13 PageID: 7



MITRA. While law enforcement officers from HPD were at the Hoboken FedEx
Store, defendant ARUSHOBIKE MITRA entered the store to pick up the
packages. Law enforcement officers approached defendant ARUSHOBIKE
MITRA and requested to see his identification. When questioned regarding the
contents of the packages, defendant ARUSHOBIKE MITRA alleged that he did
not know, but believed the packages contained documents. Defendant
ARUSHOBIKE MITRA further alleged that he was sent to retrieve the packages
by his friend. Defendant ARUSHOBIKE MITRA provide HPD consent to open
the packages.

      14. The package identified by FedEx tracking number 778153825752
was shipped by VICTIM 6 of Long Neck, Delaware. The package was
determined to contain an alarm clock filled with USC wrapped in aluminum
foil. The package contained approximately $9,800 in USC.

      15. On or about November 20, 2019, law enforcement officers from
HPD were able to contact VICTIM 6 who advised the he/she was contacted by
two males who alleged that VICTIM 6 was involved in a lawsuit and needed to
pay a certain amount of money or VICTIM 6’s property would be seized.
VICTIM 6 allowed the callers remote access to his/her computer while VICTIM
6 was logged in to online banking. VICTIM 6 was then directed to go to the
bank and withdraw $10,000. Thereafter, VICTIM 6 was instructed to wrap the
money inside aluminum foil and place it inside an empty alarm clock. VICTIM
6 was further directed to ship the money overnight to defendant ARUSHOBIKE
MITRA at the Hoboken FedEx Store.

      16. The package identified by FedEx tracking number 778160115342
was determined to contain two manila envelopes. Inside the envelopes were
magazines filled with USC. The package contained a total of approximately
$30,000 in USC. The sender was identified as VICTIM 7 of Dana Point,
California.

       17. Further investigation by the Social Security Administration, Office
of the Inspector General revealed that on or about July 13, 2019, VICTIM 8 of
Schaumburg, Illinois contacted the Schaumburg Police Department and
reported being a victim of a phone scam. According to VICTIM 8, he/she
received a telephone call from an individual claiming to be from the AT&T
Fraud Department. The AT&T caller alleged that a BMO Harris Bank
employee had gained access to VICTIM 8’s BMO Harris bank account and was
attempting to steal money from VICTIM 8’s account. The individual who
purported to be from the AT&T Fraud Department advised that he could
provide assistance if VICTIM 8 provided him access to VICTIM 8’s computer.
VICTIM 8 provided remote access to their computer while pulling up their BMO
Harris banking information for an account ending in 6710. The caller
instructed VICTIM 8 to wire money to a different account so that the hacker
  Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 8 of 13 PageID: 8



could be tracked and caught. VICTIM 8 was provided specific instructions as
to the routing numbers and account numbers so as to wire the money. As a
result, VICTIM 8 caused the following wire transfers from VICTIM 8’s BMO
Harris bank account:

      DATE            AMOUNT                BENEFICIARY       BENEFICIARY
                                                                  BANK
  July 2, 2019         $20,000                M.D.H             TD Bank
                                                                 Account
                                                               Ending 6748
  July 3, 2019         $25,000                 CC2               Citibank
                                                                 Account
                                                               Ending 7047
  July 5, 2019         $25,000         A.Mitra (defendant     HSBC Account
                                      ARUSHOBIKE MITRA)        Ending 0806

VICTIM 8 was further instructed to purchase gift cards. VICTIM 8 purchased
approximately 31 gift cards from discount department stores to include Target
and WalMart, which totaled approximately $12,600. VICTIM 8 provided the
gift card numbers and related information to the caller.

      18. On February 11, 2020, U.S. Postal Inspectors spoke with VICTIM 9
from Beaumont, Texas, who received an automated message from AT&T
concerning an incorrect refund. Upon selecting Option 1 on the automated
telephone call, VICTIM 9 was transferred to a representative who identified
himself as an AT&T employee. VICTIM 9 was told that a refund was
mistakenly deposited into VICTIM 9’s bank account and that AT&T needed to
recover the money. The caller coerced VICTIM 9 to provide remote access to
VICTIM 9’s computer. The caller further coerced VICTIM 9 to log into his/her
bank accounts. VICTIM 9 was made to believe that he/she needed to refund
AT&T approximately $28,000. VICTIM 9 wired the money as instructed from
VICTIM 9’s Capital One, N.A. account ending in 9973. VICTIM 9 wired the
requested money; however, VICTIM 9 was advised that the wire was never
processed. VICTIM 9 subsequently completed a second wire transfer in the
same amount. A review of financial records confirmed the following wire
transfers completed by VICTIM 9:
      Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 9 of 13 PageID: 9




           DATE                    AMOUNT                BENEFICIARY             BENEFICIARY
                                                                                     BANK
     June 18, 2019                  $28,000                     M.A.              BB&T Bank
                                                                                    Account
                                                                                  Ending 3915
     July 28, 2019                 $28,000 1                 G. Mitra              JPMorgan
                                                            (defendant               Chase
                                                             GARBITA                Account
                                                              MITRA)              Ending 2357

       19. On or about July 25, 2019, VICTIM 10 from San Antonio, Texas ,
notified Bank of America that he/she received a telephone call from an
unidentified caller who claimed to be from Microsoft. During the conversation,
VICTIM 10 was coerced into providing the caller with remote access to VICTIM
10’s computer. The following unauthorized transactions from VICTIM 10’s
bank accounts resulted from the remote computer access:

          DATE                    AMOUNT                        BENEFICIARY           BENEFICIARY
                                                                                          BANK
     July 15, 2019                 $18,500                   Defendant                 HSBC Bank
                                                         ARUSHOBIKE MITRA                Account
                                                                                       Ending 0806
     July 16, 2019                 $18,100                Defendant GARBITA             TD Bank
                                                                MITRA                    Account
                                                                                       Ending 7691



      20. Further investigation by Social Security Administration, Office of
the Inspector General revealed the following:

          A. On or about July 3, 2019, VICTIM 11 of Portland, Oregon reported
             that he/she had received telephone calls from individuals who
             claimed that they were with Social Security. The callers represented
             that VICTIM 11 had been charged with 25 counts of social security
             fraud and that all of VICTIM 11’s funds were going to be frozen and
             liquidated from her Advantis Federal Credit Union account. VICTIM
             11 was instructed to withdraw and send all of the funds in her
             account so the funds could be verified. The callers also advised
             VICTIM 10 that there was a warrant for her arrest and that if she told
             the police or the bank she would be sued for damages. VICTIM 11

1
    The $28,000 wire transfer completed on July 28, 2019 was returned to VICTIM 9.
 Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 10 of 13 PageID: 10



         withdrew approximately $45,000, wrapped the USC in heavy
         aluminum foil, and sent the USC via UPS. VICTIM 11 was further
         instructed to secure a teller check in the amount of $32,300 payable
         to “Officer Garbita Mitra, Treasury Department.” After securing the
         teller check, bank personnel discovered that VICTIM 11 was the
         victim of fraud and were able to stop VICTIM 11 from sending the
         teller check.

      B. On or about June 27, 2019, VICTIM 12 of Calabash, NC reported that
         he/she had received telephone calls from individuals who claimed
         that they were with a computer protection program from whom
         VICTIM 12 had purchased a lifetime protection program from two
         years ago. The caller indicated that the company was going out of
         business and they were giving customers who purchased lifetime
         packages a $2,000 refund. The caller convinced VICTIM 12 to grant
         him access to VICTIM 12’s computer and VICTIM 12 saw that the
         caller put $20,000 instead of $2,000. The caller indicated that in
         order to fix the mistake, VICTIM 12 needed to mail an $18,000
         cashier’s check to “Garbita Mita” at 250 E. Houston St, NYC, New
         York. After VICTIM 12 mailed the cashier’s check as instructed,
         he/she discovered that the $20,000 deposited into VICTIM 12’s
         checking account was actually a transfer from VICTIM 12’s savings
         account.

      C. On or about June 28, 2019, VICTIM 13 from Fort Wayne, Indiana,
         was also the victim of a computer tech remote access refund scam.
         Similar to other victims, VICTIM 13 was made to believe an
         overpayment refund was issued in the amount $17,500 into VICTIM
         14’s checking account. VICTIM 13 was instructed to return the
         funds via wire transfer to a Citibank Account ending in 4175, in the
         name of “Garbita Mitra”, and an address of 786 Newark Ave., 3rd
         Floor, Jersey City, New Jersey. After sending the wire, VICTIM 13
         discovered that the alleged “overpayment refund” was actually a
         transfer from VICTIM 13’s own bank accounts.

      21. On November 20, 2019, law enforcement officers from HPD
arrested and charged defendant ARUSHOBIKE MITRA with Conspiracy to
Commit Theft by Deception and Theft. Law enforcement officers determined
that defendant ARUSHOBIKE MITRA was staying at 2672 Kennedy Blvd, Apt.
402, Jersey City, NJ 07030. Defendant ARUSHOBIKE MITRA was residing in
the same apartment with CC1, CC2, CC3, and others.

      22. After waiving his Miranda Rights, defendant ARUSHOBIKE MITRA
advised, substance and in part, that he picked up packages for his friend, CC3,
and delivered the packages to CC3 at his residence located at 2672 Kennedy
 Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 11 of 13 PageID: 11



Blvd, Apt. 402, Jersey City, NJ 07030. Defendant ARUSHOBIKE MITRA
confirmed that many of the packages were in his name and that he had picked
up other packages at the direction of CC3. Defendant ARUSHOBIKE MITRA
was unable to provide specific details about the other packages he picked up,
but did advise that he took rideshare services to retrieve the packages. When
presented with surveillance video from the Hoboken FedEx Store from
November 2019, defendant ARUSHOBIKE MITRA identified the two individuals
in the video picking up a package as CC3 and CC1.

       23. Defendant ARUSHOBIKE MITRA also provided law enforcement
officers from HPD with consent to search his cellular telephone. A review of
the telephone revealed that defendant CC3 sent a text message to defendant
ARUSHOBIKE MITRA and asked what the police were asking him. CC3 also
provided defendant ARUSHOBIKE MITRA with an alibi to tell the police about
the packages.

      24. On or about November 20, 2019, following the arrest of defendant
ARUSHOBIKE MITRA, law enforcement officers from HPD were contacted by
the Hoboken FedEx Store concerning another suspicious package addressed to
“Mitra Arushobike.” The package was determined to contain a PVC pipe filled
with $10,000 in USC wrapped in aluminum foil. The package was sent by
VICTIM 14 from Mankato, Minnesota.

      25. On or about November 22, 2019, law enforcement officers from
HPD arrested CC3 at his apartment in Jersey City, New Jersey. CC3 was
charged with Conspiracy to Commit Theft by Deception, Theft, and related
charges. At the time of his arrest, CC3 had three cellular telephones in his
possession. The cellular telephones were seized by law enforcement. CC3
provided law enforcement consent to search his cellular telephones.

      26. After waiving his Miranda Rights, CC3 advised, in substance and
in part, that he was not aware any packages contained USC and that he only
picked up one package with CC1 during November 2019 at the Hoboken FedEx
Store. CC3 further advised, in substance and in part, that he was aware of a
scheme where calls are made from the Kolkata region of India to target elderly
people and scam them to send money to certain locations where defendants
ARUSHOBIKE MITRA, CC1, and CC3 would pick up the packages. CC3
indicated that CC3, CC1, and defendant ARUSHOBIKE MITRA received
information as to when and where the packages would arrive.

      27. On or about November 22, 2019, a search warrant was authorized
by the Hudson County Superior Court, Jersey City, NJ, and a search was
executed at the property located at 2672 John F. Kennedy Blvd., Apt. 402,
Jersey City, NJ 07306. Law enforcement officers from HPD recovered a ledger
composition book, empty FedEx and UPS boxes, a money counter, bank
 Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 12 of 13 PageID: 12



documents, a box containing foil and Discover financial documents in the
name of C.P., color coded money bands, and electronic devices, among other
items. The ledger composition book was determined to be in the name of CC2
and listed financial transactions and tracking numbers.

       28. On November 22, 2019, HPD arrested CC2 and charged him with
Conspiracy to Commit Theft by Deception and Money Laundering. After
waiving his Miranda Rights, CC2 advised, in substance and in part, that he
moved into the Jersey City apartment at 2672 Kennedy Blvd., Apt. 402, Jersey
City, NJ and met CC3 and defendant ARUSHOBIKE MITRA. CC2 observed
CC3 and defendant ARUSHOBIKE MITRA with large amounts of USC every few
days. CC2 also observed multiple FedEx and UPS boxes in the apartment.
CC2 further advised, in substance and in part, that approximately two months
prior to his arrest he was approached by defendant ARUSHOBIKE MITRA
about picking up a box from a FedEx store in New York City. Defendant
ARUSHOBIKE MITRA offered to pay CC2 $100 to retrieve the package.
Defendant ARUSHOBIKE MITRA explained that the package contained a large
amount of USC. CC2 was approached by defendant ARUSHOBIKE MITRA
approximately five times and picked up packages in Jersey City, NJ, and New
York City. CC2 always provided the packages to defendant ARUSHOBIKE
MITRA or CC3.

      29. Law enforcement officers completed a cursory consent search of
CC3’s cellular telephones and identified the following items, which further
substantiate CC3’s involvement in the scheme:

         a. An image of a Bank of America Funds Transfer Request
            Authorizations (FTRA) dated September 13, 2019, from the Bank
            of America account of J.J. of Manhattan Beach, California to the
            SunTrust Bank account of CC3 ending in 9922. The transfer
            amount was $299,400.

         b. Multiple videos of CC3 opening packages and counting USC.

         c. A video showing remote access to the USAA account of an
            individual named Michael with an account/member number
            ending in 4367.

         d. Over 100 UPS and FedEx tracking numbers.

         e. Images of packages some of which were addressed to CC1, CC3,
            and CC3.
Case 2:20-mj-13309-LDW Document 1 Filed 06/10/20 Page 13 of 13 PageID: 13



       f. Bank account numbers, user names, passwords, account
          balances, identification documents, driver licenses, wire transfer
          receipts, and other financial related documents.
